Clifford F. Brown, J.,
dissenting. The physical-contact rule set forth in Travelers Indemnity Co. v. Reddick (1974), 37 Ohio St. 2d 119 [66 O.O.2d 189], establishes a rigid irrebuttable presumption which has no sound legal justification. The better-reasoned approach in hit-and-run ac*331cidents is the corroborative-evidence test which has been adopted by numerous jurisdictions.1
The adoption of the corroborative-evidence test will alleviate the present fundamental unfairness which has developed under the physical-contact requirement. It should be noted that the rationale of this court in Travelers was that “the purpose of the requirement [the physical-contact requirement] is obvious — to provide an objective standard of corroboration of the existence of a ‘hit-and-run’ vehicle to prevent the filing of fraudulent claims.” Id. at 124. The corroborative-evidence test maintains this concern while eliminating the requirement that physical contact occur in every case before an injured party can recover. Physical contact would still be required in those cases where acceptable corroborative evidence is unavailable.
Appellate courts of this state have found the corroborative-evidence test to be a much more just standard and I concur. See Progressive Cos. Ins. Co. v. Mastin (1982), 4 Ohio App. 3d 86; Yurista v. Nationwide Mut. Ins. Co. (June 8,1984), Ottawa App. No. OT-84-6, unreported. Therefore, I would reverse the judgment of the Court of Appeals for Franklin County in case No. 84-1890 and affirm the judgment of the Court of Appeals for Ottawa County in case No. 84-1166.
Sweeney, J., concurs in foregoing dissenting opinion.

 See State Farm Fire & Cas. Co. v. Lambert (1973), 291 Ala. 645, 285 So. 2d 917; Farmers Ins. Exchange v. McDermott (1974), 34 Colo. App. 305, 527 P. 2d 918; State Farm Mut. Auto. Ins. Co. v. Abramowicz (Del. 1978), 386 A. 2d 670; Brown v. Progressive Mut. Ins. Co. (Fla. 1971), 249 So. 2d 429; DeMello v. First Ins. Co. of Hawaii (1974), 55 Haw. 519, 523 P. 2d 304; Simpson v. Farmers Ins. Co. (1979), 225 Kan. 508, 592 P. 2d 445; Halseth v. State Farm Mut. Auto. Ins. Co. (Minn. 1978), 268 N.W. 2d 730; Commercial Union Assur. Co. v. Kaplan (1977), 152 N.J.Super. 273, 377 A. 2d 957; Montoya v. Dairyland, Ins. Co. (N.M. 1975), 394 F. Supp. 1337; Biggs v. State Farm Mut. Ins. Co. (Okla. 1977), 569 P. 2d 430; Farmers Ins. Exchange v. Colton (1972), 264 Ore. 210, 504 P. 2d 1041; Webb v. United Services Auto. Assn. (1974), 227 Pa. Super. 508, 323 A. 2d 737; Clark v. Regent Ins. Co. (S.D. 1978), 270 N.W. 2d 26; Doe v. Brown (1977), 203 Va. 508,125 S.E. 2d 159; Maurer v. Grange Ins. Assn. (1977), 18 Wash. App. 197, 567 P. 2d 253.